Citation Nr: 1418614	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-16 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1965 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In June 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss, which he attributes to exposure to noise in service from working on helicopters as a door gunner on combat assaults and flight support missions.  He testified that his hearing loss started soon after service and that his first hearing examination was in approximately 1990 as part of his private employment.  However, he indicates that he was not exposed to significant noise after service; it was just mandatory that everyone wear hearing protection at his employment.

The Veteran underwent a VA examination in August 2009 at which time the examiner found that the Veteran's hearing loss was not related to his military service because the Veteran stated that he noticed his hearing loss after service and his hearing was normal in service.  The determinative issue in this case, however, is not whether the Veteran had a diagnosis, or even treatment or complaints of hearing loss in service, but rather whether his present hearing loss is etiologically related to his exposure to acoustic trauma in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The examiner also did not appear to consider the Veteran's competent lay statements regarding noticing hearing loss since soon after his military discharge.

For these reasons another examination and opinion is necessary.

Efforts should also be made on remand to obtain any private hearing audiograms that the Veteran was given as part of his private employment.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to sign the proper release so that efforts can be made to obtain copies of his audiograms from his employment at Caterpillar from 1990 to 2000.  If the Veteran complies, make efforts to obtain these records and notify the Veteran of any unsuccessful attempts.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file must be made available to, and reviewed by, the examiner.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its clinical onset during active service or within one year of service separation, or is related to any in-service disease, event, or injury, including noise exposure.  

In providing this opinion, the examiner should acknowledge the Veteran's exposure to acoustic trauma in service as a Single Rotary Helicopter Mechanic and his statements and testimony regarding exposure to acoustic trauma in service from his duties as a door gunner on the M-60 Machine Gun during flight support missions and combat assaults and his statements and testimony regarding a continuity of symptomatology since service. 

The examiner also should note that the fact that there was no diagnosis of or treatment for hearing loss in service is not, by itself, a sufficient reason to deny service connection for hearing loss.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



